DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 2, 3, and 14 objected to because of the following informalities: “…comprising secondary object states estimates…” should read “…comprising secondary object state estimates…”.  Appropriate correction is required.
Claims 4, 6, 9, 15, and 16 objected to because of the following informalities:  “…transmitting the acknowledgement data wirelessly to a remote entity, the acknowledgement data; and/or…” should read “…transmitting the acknowledgement data wirelessly to a remote entity; and/or…”.  Appropriate correction is required.
Claims 11 and 18 objected to because of the following informalities:  “…transmitting the further acknowledgement data wirelessly to a remote entity, the further acknowledgement data; and…” should read “…transmitting the further acknowledgement data wirelessly to a remote entity; and…”.  Appropriate correction is required.
Claim 12 objected to because of the following informalities:  in the third line of claim 12, "...the method comprising..." should read "...the system comprising...".  Appropriate correction is required.
Claim 19 objected to because of the following informalities:  "...one of the ADS and the ASDS..." should read "...one of the ADS and the ADAS...".  Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "a communication establishing unit for establishing communication…", "a perception data deriving unit for deriving…", "a secondary perception data receiving unit for receiving…"; "a discrepancy output determining unit for determining…", "and an acknowledgement communicating unit configured to communicate…" in claim 12 (and all claims that depend therefrom).  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Based upon description contained in the specification, these limitations are interpreted by the examiner to be part of a generic computing device.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter), or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Regarding claim 1, using the two-step inquiry, it is clear that the claim is directed toward non-statutory subject matter, as shown below:

STEP 1: Does the claim fall within one of the statutory categories?  Yes.  The claim is directed toward a method which falls within one of the statutory categories.

STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, the claim is directed to an abstract idea.
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The method in claim 1 is a mental process that can be practicably performed in the human mind and, therefore, an abstract idea.  Claim 1 recites the limitation “determining, when the secondary vehicle is locatable in the perception data, a discrepancy output based on a comparison of at least a portion of the perception data and at least a portion of the secondary perception data”.  This is a step that could be performed mentally, as it merely consists of determining if there is a discrepancy between the sets of data. This is equivalent to a person evaluating two sets of data to find potential discrepancies and making a decision based upon their findings.  Notably, the claim does not positively recite any limitations regarding actual use of the acknowledgement data in controlling the vehicle in a specific manner.
	
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?  No, the claim does not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claim 1 does not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application.  It merely establishes communication with a secondary vehicle, derives perception data from the ADAS, receives secondary perception data from a secondary perception system, and communicates acknowledgement data based upon the determination.  The establishing communication step is recited at a high level of generality and is equivalent to transmitting and receiving data which is a form of insignificant extra-solution activity.  The deriving perception data step and receiving secondary perception data are recited at a high level of generality and are equivalent to mere data gathering which is a form of insignificant extra-solution activity.  Finally, the communicating acknowledgement data step is recited at a high level of generality and is equivalent to transmitting data which is a form of insignificant extra-solution activity.  
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, the claim does not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Claim 10 does not recite any specific limitation or combination of limitations that are not well-understood, routine, conventional (WURC) activity in the field.  Gathering and transmitting data are fundamental, i.e. WURC, activities performed by vehicle control systems, such as the system in claim 1.

CONCLUSION
Thus, since claim 1 is: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that claim 10 is directed towards non-statutory subject matter.
Claim 12 is commensurate in scope with claim 1, the only difference being that claim 12 is directed to a perception comparing system of a vehicle rather than a method as in claim 1.  This system is equivalent to a generic computing device which performs the same method that is recited in claim 1, therefore the same subject matter eligibility analysis applies to this claim as well.  As noted above, merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea is indicative that the judicial exception has not been integrated into a practical application.  In claim 12, the steps are merely performed by a generic computing device or equivalent.  Thus, it is clear that the abstract idea is merely implemented on a computer, which is indicative of the abstract idea having not been integrated into a practical application.
Dependent claims 2-11 and 13-19 further limit the abstract ideas of claims 1 and 7 without integrating the abstract ideas into a practical application or adding significantly more. For example, claims 2, 3, 13, and 14 further limit the abstract idea by limiting that the determination be made based upon comparison of certain aspects of the sets of perception data (e.g. object state estimates, secondary object state estimates, free space estimates, drivable area estimates), however the determination step can still be performed in the human mind and is therefore still an abstract idea.  As another example, claims 4, 6, 9, 15, 16, and 18 further limit the abstract idea by limiting that the acknowledgement data comprises an indication to at least partly disable one of the ADAS and the ADS.  This limitation still does not amount to a practical application of the abstract idea.  Though the data comprises an indication that the ADAS should be disabled, the system does not actually perform the step of disabling the ADAS and therefore this step still only amounts to mere transmission of data and is an insignificant extra-solution activity.  Additionally, this limitation is presented in the alternative and under the broadest reasonable interpretation of the claim as a whole, this limitation may not always be performed.  As a final example, claims 5, 7, 8, 10, and 17 further limit the abstract idea by reciting an additional communication step based on further discrepancy exceedance criteria.  The step of determining if the further discrepancy exceedance criteria has been met is another abstract idea equivalent to the first which can be practically performed in the human mind.  
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because claim 20 is directed to a computer readable medium which can encompass non-statutory transitory forms of signal transmission. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). While the specification indicates that the computer readable medium could be a random access memory (RAM), an internal memory, a read-only memory (ROM), an electrically programmable ROM, etc., the broadest reasonable interpretation of “computer readable storage medium”, in light of the specification, could be interpreted by one of ordinary skill in the art encompasses transitory forms of signal transmission. The Examiner suggests amending the claims to specify that the computer readable medium is a non-transitory computer readable medium. However, claim 20 is commensurate in scope with claim 1, and as noted above with regard to claim 12, merely applying the abstract idea of claim 1 to a non-transitory computer readable medium is not indicative that the abstract idea has been integrated into a practical application.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Songa (U.S. Patent Application Publication 2018/0186468) in view of Sakr (U.S. Patent Application Publication 2018/0113472).
Regarding claims 1, 12, and 20, Songa teaches a method performed by a perception comparing system of a vehicle (Paragraph 0018 While the vehicles 102 in FIG. 1 are depicted as aircraft, it should be understood that this is for illustration purposes and the vehicle can also be other types of vehicles. In exemplary embodiments, the vehicles 102 can be an aircraft, ground-based vehicle, marine vehicle, or the like.  Paragraph 0020 The vehicle 102 includes… at least one processor 118 coupled to a memory 120…), the method comprising: 
establishing communication with a secondary vehicle at least one of determined and estimated to be positioned within a potential range of surrounding detecting sensors on-board the vehicle (Paragraph 0023 …the at least one transceiver 114 is configured to communicate directly with other vehicles…);
deriving perception data from a perception system, adapted to estimate surroundings of said vehicle (Paragraph 0022 …the one or more onboard sensors 112 of the vehicle 102 may further include one or more systems configured to provide information regarding other vehicles in the vicinity of the vehicle… These systems enable the vehicle to obtain information about other vehicles, such as position, speed, altitude, or the like.); 
receiving secondary perception data from a secondary perception system of the secondary vehicle (Paragraph 0027 The method begins with receiving information 125 regarding the first vehicle 102-1 from one or more second vehicles…); 
determining, when the secondary vehicle is locatable in the perception data, a discrepancy output based on comparison of at least a portion of the perception data and at least a portion of the secondary perception data (Paragraph 0033 …the first vehicle 102-1 is configured to compare the own ship data to the information provided by the other vehicles prior to detecting a potential fault in the own ship data from the one or more onboard sensors.); and 
communicating acknowledgement data at least one of: 
when at least a portion of the discrepancy output fulfils discrepancy exceedance criteria (Paragraph 0034 If the difference between the own ship data and the information received from the other vehicles exceeds a threshold, a warning or alert can be issued…); and 
when the vehicle is perceivable in the secondary perception data but the secondary vehicle not is locatable in the perception data (the examiner notes that these limitations are presented in the alternative, and therefore prior art is not applied to all of the recited scenarios).
However, Songa does not teach that the method is performed for perception performance evaluation of one of an advanced driver-assistance system, ADAS, and an automated driving system, ADS, of the vehicle.
Sakr, in the same field of endeavor, teaches a system which performs a similar method of comparing own vehicle data to data of a remote vehicle for the purpose of validating own vehicle data.  The system taught by Sakr comprises an ADAS system which uses the validated vehicle data for autonomous and/or assisted control of the vehicle (Paragraph 0040 Assume that the ego vehicle includes an ADAS system.  Paragraph 0052 Examples of an ADAS system may include one or more of the following elements of an ego vehicle: an adaptive cruise control ("ACC") system; an adaptive high beam system; an adaptive light control system; an automatic parking system; an automotive night vision system; a blind spot monitor; a collision avoidance system…).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Songa with the teachings of Sakr, which applies the method of comparing own vehicle data to data of a remote vehicle for the purpose of validating own vehicle data for use in an ADAS system.  Validating and correcting the data in this manner provides a higher level of accuracy that is needed to safely implement an ADAS system (See Sakr Paragraph 0041 GPS data provided by a conventional GPS unit is generally accurate to within plus or minus 10 meters of the actual geographical position of the vehicle. A typical lane of a roadway is about 3 meters wide, and so, lane-level accuracy means that the geographical position of the vehicle is specified with an accuracy of at least plus or minus 1.5 meters in relation to the actual position of the vehicle. Paragraph 0042 …the vehicle position system of an ego vehicle provides fused data that describes the geographical position of the ego vehicle with an accuracy of plus or minus 1.5 meters, or better, relative to the actual geographic position of the ego vehicle…).
Regarding claims 2 and 13, Songa teaches the method/system of claims 1 and 12 as set forth above.  Songa also teaches wherein the determining comprises determining at least a first portion of the discrepancy output based on at least one of: 
comparison of perception data comprising object state estimates of the vehicle and secondary perception data comprising secondary object states estimates of the vehicle (Paragraph 0033 …the first vehicle 102-1 is configured to compare the own ship data to the information provided by the other vehicles prior to detecting a potential fault in the own ship data from the one or more onboard sensors. In exemplary embodiments, the one or more onboard sensors used to obtain the own ship data are different than the respective sensors of the other vehicles used to obtain the information provided to the own ship.); and 
comparison of perception data comprising object state estimates of the secondary vehicle and secondary perception data comprising secondary object state estimates of the secondary vehicle (Paragraph 0038 ...one or more of the second vehicles 102-2, 102-3, 102-4 are also configured to monitor the integrity of the data from the one or more onboard sensors 112 of the first vehicle 102-1 ("own ship data") in a manner similar to that described above with respect to the first vehicle...).
Regarding claims 3 and 14, Songa teaches the method/system of claims 2 and 13 as set forth above.  Songa also teaches wherein, when localization estimates of the vehicle and the secondary vehicle in the perception data respectively aligns with localization estimates of the vehicle and the secondary vehicle respectively in the secondary perception data, then the determining comprises determining additionally at least a second portion of the discrepancy output based on at least one of: 
comparison of perception data comprising object state estimates of at least a first surrounding object and secondary perception data comprising secondary object states estimates of the at least first surrounding object (Paragraph 0073 ...the one or more second vehicles includes a plurality of second vehicles, the method further comprising: evaluating the quality or integrity of the information received from each respective second vehicle of the plurality of second vehicles based on at least one of: a position of the respective second vehicle with respect to the first vehicle... [the additional second vehicles are surrounding objects]); and 
comparison of perception data comprising free space estimates of at least a region around the vehicle and secondary perception data comprising secondary free space estimates of at least a secondary region around the secondary vehicle, the region at least partly overlapping the secondary region; and 
comparison of perception data comprising drivable area estimates in at least a region around the vehicle and secondary perception data comprising secondary drivable area estimates in at least a secondary region around the secondary vehicle, the region at least partly overlapping the secondary region (the examiner notes that these limitations are presented in the alternative, and therefore prior art is not applied to all of the recited scenarios).
The examiner also notes that claim 3 is presented as a contingent limitation of a method claim (…when localization estimates of the vehicle and the secondary vehicle in the perception data respectively aligns with localization estimates…).  As such, the broadest reasonable interpretation of claim 3 requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (See MPEP 2111.04).
Regarding claims 4, 6, 9, 15, and 16, Songa teaches the method/system of claims 1, 2, 3, 12 and 13 as set forth above.  Songa also teaches wherein the communicating acknowledgement data comprises at least one of: 
transmitting the acknowledgement data wirelessly to a remote entity, the acknowledgement data (Paragraph 0034 An alert can also be communicated to the one or more second vehicles 102-2, 102-3, 102-4 or other surround vehicles. In embodiments where the first vehicle is an aircraft, an alert may also be issued to air traffic control, airlines operations, or other entities that manage flight operations.); and/or 
transmitting the acknowledgement data to an on-board ADAS/ADS control system adapted to control the one of the ADAS and the ADS, the acknowledgement data comprising an indication to at least partly disable the one of the ADAS and the ADS (the examiner notes that these limitations are presented in the alternative, and therefore prior art is not applied to all of the recited scenarios).
Regarding claims 5, 7, 8, 10, and 17, Songa teaches the method/system of claims 1, 2, 3, 6, and 12 as set forth above.  Songa also teaches communicating further acknowledgement data when the discrepancy output fulfils further discrepancy exceedance criteria, the discrepancy exceedance criteria deviating from the further discrepancy exceedance criteria (Paragraph 0034 If the difference between the own ship data and the information received from the other vehicles exceeds a threshold, a warning or alert can be issued… [determining if the discrepancy output fulfils further discrepancy criteria is equivalent functionality to determining if the discrepancy output fulfils the first discrepancy criteria]).
Regarding claims 11 and 18 Songa teaches the method/system of claims 10 and 17 as set forth above.  Songa also teaches wherein the communicating further acknowledgement data comprises one of: 
transmitting the further acknowledgement data wirelessly to the remote entity, the further acknowledgement data (Paragraph 0034 An alert can also be communicated to the one or more second vehicles 102-2, 102-3, 102-4 or other surround vehicles. In embodiments where the first vehicle is an aircraft, an alert may also be issued to air traffic control, airlines operations, or other entities that manage flight operations. [communicating a further alert if the discrepancy output fulfils further discrepancy criteria is equivalent functionality to communicating an alert if the discrepancy output fulfils the first discrepancy criteria]); and 
transmitting the further acknowledgement data to the ADAS/ADS control system, the further acknowledgement data comprising an indication to at least partly disable the one of the ADAS and the ADS (the examiner notes that these limitations are presented in the alternative, and therefore prior art is not applied to all of the recited scenarios).
Regarding claim 19, Songa teaches the system of claim 12 as set forth above.
However, Songa does not teach wherein the perception comparing system and the one of the ADS and the ASDS are part of a vehicle.
Sakr, in the same field of endeavor, teaches a system which performs a similar method of comparing own vehicle data to data of a remote vehicle for the purpose of validating own vehicle data.  The system taught by Sakr comprises an ADAS system that is part of a vehicle which uses the validated vehicle data for autonomous and/or assisted control of the vehicle (Paragraph 0040 Assume that the ego vehicle includes an ADAS system.  Paragraph 0052 Examples of an ADAS system may include one or more of the following elements of an ego vehicle: an adaptive cruise control ("ACC") system; an adaptive high beam system; an adaptive light control system; an automatic parking system; an automotive night vision system; a blind spot monitor; a collision avoidance system…).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Songa with the teachings of Sakr, which applies the method of comparing own vehicle data to data of a remote vehicle for the purpose of validating own vehicle data for use in an ADAS system which is part of a vehicle.  Validating and correcting the data in this manner provides a higher level of accuracy that is needed to safely implement an ADAS system (See Sakr Paragraph 0041 GPS data provided by a conventional GPS unit is generally accurate to within plus or minus 10 meters of the actual geographical position of the vehicle. A typical lane of a roadway is about 3 meters wide, and so, lane-level accuracy means that the geographical position of the vehicle is specified with an accuracy of at least plus or minus 1.5 meters in relation to the actual position of the vehicle. Paragraph 0042 …the vehicle position system of an ego vehicle provides fused data that describes the geographical position of the ego vehicle with an accuracy of plus or minus 1.5 meters, or better, relative to the actual geographic position of the ego vehicle…).

Conclusion
The prior art made of the record and not relied upon is considered pertinent to applicant’s disclosure.
Coelingh – Chinese Patent Publication CN104924001
Kumabe – German Patent Publication DE112015005917
Masayoshi – Japanese Patent Publication JP2006349405
McArthur – U.S. Patent Application Publication 2020/0019160
Schreier – German Patent Publication DE102016218934
Tezuka – Chinese Patent Publication CN106143361
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK D MOHL whose telephone number is (571)272-8987. The examiner can normally be reached M-Th 6:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313) 446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK DANIEL MOHL/Examiner, Art Unit 3666     

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666